Affirmed and Memorandum Opinion filed July 9, 2009







Affirmed
and Memorandum Opinion filed July 9, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00559-CR
 
____________
 
MICHAEL DANIEL SALINAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
1052417
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to robbery without an agreement with the State on
punishment.  On March 21, 2006, the trial court deferred a finding of guilt,
placed appellant on community supervision for five years and assessed a fine of
$500.  The trial court granted the State=s motion to adjudicate guilt, and on
June 26, 2008, the court sentenced appellant to confinement for fifteen years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim.
App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.  
Do Not Publish C Tex. R. App.
P. 47.2(b).